Citation Nr: 1646827	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  10-28 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left knee status post medial meniscus tear.

2.  Entitlement to a rating in excess of 10 percent, prior to March 2, 2016, and in excess of 40 percent thereafter, for limitation of extension of the left knee (previously rated as post traumatic degenerative arthritis).

3.  Entitlement to special monthly compensation (SMC) based on aid and attendance. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from February 1978 to February 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a March 2016 videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the Veteran's electronic claims folder. 

In a May 2016 rating decision, the Appeals Management Center (AMC) increased the Veteran's rating from 10 percent to 40 percent, effective March 2, 2016 for the limitation of extension of the left knee.  As this is not the maximum benefit allowed, it is considered only a partial grant of the benefit sought on appeal; therefore, the claim for an increased rating for limitation of extension of the left knee is still on appeal.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in May 2016 regarding his increased rating claims for his left knee disability.  However, the May 2016 examination report did not include any testing for pain on active and passive motion or joint testing in weight-bearing and non weight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Therefore, the Board finds that a remand is necessary to afford the Veteran another VA examination which assesses the current severity of the Veteran's left knee disability and includes the requisite testing.

Because the criteria for entitlement to SMC based on housebound status may be dependent on whether the Veteran has a 100 percent rating for one disability (or a TDIU based on one disability) and additional disabilities rated at a combined 60 percent independent of the total disability rating, analysis of the issue of entitlement to SMC based on the schedular housebound criteria may be dependent on the issues of increased ratings.  See 38 C.F.R. § 3.350; Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); see also Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the Board remands the matter of entitlement to SMC pending readjudication of the increased rating claims.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination in order to determine the current level of severity of his left knee disability.  The electronic claims folder and a copy of this remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  
The examination report should also include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing.  See Correia, supra.

The examiner should also state whether the Veteran has a need for regular aid and attendance or is housebound due to his service-connected disabilities (The Veteran is service connected for degenerative disc disease of the lumbar spine; a left knee disability; right and left lower extremity radiculopathy; chronic synovitis of the right knee, tinnitus and left ear hearing loss for a combined rating of 90 percent).  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected disabilities alone (1) render him so helpless as to require the regular aid and attendance of another person; or (2) result in physical or mental impairment that leaves him substantially confined to him dwelling and immediate premises (with reasonable certainty that such disability or disabilities and resultant confinement will continue throughout his lifetime).

2.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




